Citation Nr: 1417856	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, to include schizophrenic reaction, paranoid type, and bipolar disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a chronic back disorder.

4.  Entitlement to service connection for epilepsy, to include as due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that he has posttraumatic stress disorder (PTSD), or in the alternative an acquired psychiatric disorder other than PTSD, due to certain stressful events he experienced during his service as an aviator onboard the U.S.S. Essex during World War II. In particular, the Veteran contends that due to having the flu and becoming dizzy while flying a plane in to land on the aircraft carrier, he crashed into the flight deck.  He contends that his psychiatric disorder is due to instances such as this one, and other hard landings, and he also contends that he injured his back in this accident.  Id.  The Veteran's claim for epilepsy is based upon the contention that the disorder is secondary to his psychiatric disorder.

The Veteran's service records confirm that he was an aviator and was assigned to an aviation group associated with the U.S.S. Essex.  The Veteran submitted a historical yearbook document showing the "Combat History of Air Group 83 and the U.S.S. Essex from 10 March, 1945 to 13 September, 1945."  The Veteran's photograph is within this yearbook, as are photographs of two deck crashes.  The Veteran suggests his crash was the one shown in the lower photo of the page including crash photographs.  Id.  In his two April 2012 statements, the Veteran confirmed that while he walked away from the crash, such that treatment records related to this incident would not be found in his service treatment records, he recalls his back being injured.  He stated he did not report the back injury out of fear that he would not be able to fly again.  The Veteran contends both his back disability and his psychiatric disability are due to the in-service hard landings, to include the alleged crash.

In May 2009, the RO added a memorandum to the claims file indicating that information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army & Joint Services Records Research Center (JSRRC).  The reasoning for this determination is unclear, as the record includes the Veteran's very specific contentions as to the in-service incidents, the relevant timeframe, and confirmation of the unit to which the Veteran was assigned.  A remand is necessary so that this requisite development can occur.  38 C.F.R. § 3.159(c)(2) (2013).

Service connection for a psychiatric disorder was previously by a November 1957 rating decision, which was not appealed.  With respect to requests to reopen previously denied claims, a claimant must be notified of both the criteria to reopen a claim for service connection, to include a discussion of the bases for the prior denial, as well as the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As to the Veteran's claim for service connection for epilepsy, it is based upon a contention that it is secondary to the claimed psychiatric disorder.  In December 2008, the Veteran was provided notice of the general requirements for service connection, but no notice was provided related to reopening a previously denied claim or establishing a claim on a secondary basis.  Consequently, the Board finds that a remand is warranted in order for the RO to provide the Veteran adequate notice.  38 C.F.R. § 3.159(b) (2013).

Finally, on remand, the RO must afford the Veteran the opportunity to provide information and, when necessary, authorization to obtain all relevant, non-duplicative VA and private treatment records related to the claimed disabilities for any time since his separation from service.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the Veteran that meets the requirements set out in Kent v. Nicholson, 20 Vet. App. 1 (2006), including notice of the evidence and information that is necessary to reopen the claim of entitlement to service connection for a psychiatric disorder, other than PTSD.  The RO must notify the Veteran of the specific bases for the RO's November 1957 denial and provide him with notice of what evidence would be necessary to substantiate the elements of service connection that were then found to be insufficient.  The RO must also provide notice to the Veteran of the evidence and information that is necessary to establish service connection on a secondary basis.  38 C.F.R. § 3.310 (2013).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Regardless of whether additional records are obtained, the RO must direct the JSRRC, and any other relevant agency, to provide any information that might corroborate the Veteran's alleged stressors.  Specifically, the JSRRC must attempt to verify whether the Veteran was involved in an airplane crash involving a deck landing onboard the U.S.S. Essex between March 10, 1945, and September 13, 1945. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



